DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 15 has been acknowledged in reply filed 11/15/2021; claim objection has been withdrawn.
Applicant’s arguments, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-2, 11-13. 15 and 17 under 25 U.S.C. 102 in view of Kotmel et al. (US 20070142844) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Staggs (US 20120010654), as necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staggs (US 2012/0010654).
Regarding claim 1, Staggs discloses a medical clamp (20) (Fig. 1) comprising:
a main body having a first arm (32) (Fig. 1) rotatably connected to a second arm (26) (Fig. 1) at a pivot point via. pivot pin (72) (Fig. 4; para. 0037), the main body and each of the first arm (32) and the 
a handle portion (handle (22)) (Fig. 1) disposed at the proximal end of the main body (Fig. 1);
a locking mechanism (i.e. ratchet mechanism comprising release lever (28), stop portion (112), and teeth (116)) (Fig. 1) disposed at the proximal end of the main body (para. 0035); and
a gripping portion (grippers (34)) (Fig. 1) including a flexible member (belt (36)) (Fig. 1) disposed at the distal end of the main body (Fig. 1),  the flexible member having a first end (end with through-holes (142)) (Fig. 1) and a second end (end with stop (162)) (Fig. 1),
wherein the distal end of the first arm (32) has a top surface (proximal face (152) (Fig. 2), a bottom surface (distal face (150)) (Fig. 2), and a first connector channel (slot (154)) (Fig. 2) (para. 0038), the first connector channel (154) extending through the distal end of the first arm from the top surface (152) of the first arm (32) to the bottom surface (150) of the first arm (126) (Fig. 2),
wherein the distal end of the second arm (26) (Fig. 2) has a top surface (proximal face (96)) (Fig. 2), a bottom surface (distal face (94)) (Fig. 2), and a second connector channel slot (100) (Fig. 2), the second connector channel (100) extending through the distal end of the second arm (26) from the top surface (96) of the second arm (26) to the bottom surface (94) of the second arm (26) (Fig. 2),
and wherein the first end (end with through-holes (142)) (Fig. 1) of the flexible member (36) is disposed within the first connector channel (154) (Fig. 1), and the second end (end with stop (162)) of the flexible member (36) is disposed within the second connector channel (100) (Fig. 1, 4).
Regarding claim 2, Staggs discloses wherein the medical device is made from a biosafe material, the biosafe material being at least one of stainless steel (para. 0037, para. 0042).
Regarding claim 3, Staggs discloses wherein the first arm (32) is rotatably connected to the second arm (26) using a hinge via. pivot pin (72) (Fig.3; para. 0037) [interpreted as a hinge because according to dictionary.com, a hinge is defined as a jointed device or flexible piece on which a door, 
Regarding claim 11, Staggs discloses wherein the flexible member (36) has a ring-shaped portion (loop (160)) (Fig. 4), and wherein the first end (end with through-holes (142)) (Fig. 1) of the flexible member (36) has a first straight portion extending downwardly from the ring-shaped portion and into the first connector channel [the portion of the belt extending inside the channel (154) is the first straight portion; Fig. 4], and wherein the second end (end with stop (162)) of the flexible member (36) has a second straight portion extending downwardly from the ring-shaped portion and into the second connector channel [the portion of the belt extending inside the channel (100) is the second straight portion; Fig. 4].
Regarding claim 21, Staggs discloses wherein the first connector channel (154) (Fig. 2) has a first opening formed in the top surface (152) of the distal end of the first arm (32) and a second opening formed in the bottom surface (150) of the distal end of the first arm (32) (Fig. 2), and wherein the second connector channel (100) has a first opening formed in the top surface (96) of the distal end of the second arm (26) and a second opening formed in the bottom surface (94) of the distal end of the second arm (26) (Fig. 2).
Regarding claim 22, Staggs discloses wherein the first straight portion of the first end of the flexible member [disposed within channel (154)] (Fig. 4) has a first terminal end surface that is flush [interpreted as even or level with the surface] with the bottom surface of the distal end of the first arm adjacent the second opening formed in the bottom surface of the distal end of the first arm (see annotated Fig. 4 below), and wherein the second straight portion of the second end of the flexible member has a second terminal end surface via. top surface of stop (162) that is flush with the bottom 

    PNG
    media_image1.png
    401
    533
    media_image1.png
    Greyscale

Annotated Fig. 4 of Staggs
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Staggs (US 2012/0010654) in view of Lathrop (US 2017/0172595).
Regarding claim 14, Staggs discloses all of the limitations set forth above in claim 1, including a locking mechanism (i.e. ratchet mechanism comprising release lever (28), stop portion (112), and teeth (116)) (Fig. 1) disposed at the proximal end of the main body (para. 0035). However, Staggs fails disclose wherein the locking mechanism is a friction lock including a slit and a screw configured to lock the first arm and the second arm in place in operation.
Lathrop teaches a surgical grasper (10) (Fig 1) having either a ratchet embodiment (186) (shown in embodiment of Fig. 5 of Lathrop) (para. 0035) or a friction lock (86) including a slit (slot (94)) and a screw (fastener (98)) (see Fig. 1) configured to lock the first arm and the second arm in place in operation (para. 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art of Kotmel to substitute (replace) the ratchet mechanism in .
Allowable Subject Matter
Claims 15 and 17 allowed.
Claims 12, 13, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because Staggs fails to disclose the first and second straight portions of the first and second ends of the flexible member are permanently affixed or permanently bonded within the first and second connector channels of the distal end of the first and second arms. Staggs also fails to disclose wherein the ring-shaped portion of the flexible member is offset from the distal end of the first arm and the distal end of the second arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tihon (US 2009/0012350) – Figs. 8a-8e; 	
Haab (US 2002/0116025) – Fig. 2; 
Cosgrove et al. (US 2005/0277959) – Fig. 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771